                                                                                          https://ppair-my.uspto.gov/pair/PAIRPrintServlet
                      Case: 5:19-cv-01197-SL Doc #: 19-2 Filed: 09/25/19 1 of 1. PageID #: 318
         14/548,972     Method and System for DNA Mixture Analysis                    PERLIN-9 CONT 09-03-2019::16:27:11
         Transaction History
         Date             Transaction Description
         07-18-2017       Recordation of Patent Grant Mailed
         06-28-2017       Issue Notification Mailed
         07-18-2017       Patent Issue Date Used in PTA Calculation
         06-19-2017       Dispatch to FDC
         06-19-2017       Application Is Considered Ready for Issue
         06-16-2017       Issue Fee Payment Verified
         06-16-2017       Issue Fee Payment Received
         03-16-2017       Mail Notice of Allowance
         03-14-2017       Notice of Allowance Data Verification Completed
         03-13-2017       Interview Summary - Examiner Initiated - Telephonic
         03-14-2017       Reasons for Allowance
         03-14-2017       Examiner's Amendment Communication
         03-13-2017       PARALEGAL OR ELECTRONIC TERMINAL DISCLAIMER APPROVED
         03-13-2017       Terminal Disclaimer Filed
         03-02-2017       Date Forwarded to Examiner
         02-14-2017       Response to Election / Restriction Filed
         02-09-2017       Mail Notice of Informal or Non-Responsive Amendment
         02-01-2017       Date Forwarded to Examiner
         01-12-2017       Informal or Non-Responsive Amendment after Examiner Action
         01-12-2017       Response to Election / Restriction Filed
         01-12-2017       Request for Extension of Time - Granted
         09-12-2016       Mail Restriction Requirement
         09-08-2016       Restriction/Election Requirement
         08-31-2015       Application ready for PDX access by participating foreign offices
         06-18-2015       Case Docketed to Examiner in GAU
         03-19-2015       PG-Pub Issue Notification
         12-12-2014       Oath or Declaration Filed (Including Supplemental)
         11-20-2014       Oath or Declaration Filed (Including Supplemental)
         12-05-2014       Application Dispatched from OIPE
         12-05-2014       FITF set to NO - revise initial setting
         11-20-2014       Patent Term Adjustment - Ready for Examination
         12-05-2014       Application Is Now Complete
         12-05-2014       Filing Receipt
         12-05-2014       Application Is Now Complete
         11-20-2014       Applicants have given acceptable permission for participating foreign
         12-05-2014       Applicant Has Filed a Verified Statement of Small Entity Status in Compliance with 37 CFR 1.27
         12-01-2014       Cleared by OIPE CSR
         11-23-2014       IFW Scan & PACR Auto Security Review
         11-20-2014       ENTITY STATUS SET TO UNDISCOUNTED (INITIAL DEFAULT SETTING OR STATUS CHANGE)
         11-20-2014       Initial Exam Team nn

         Close Window




                                                                                                                         2
1 of 1                                                                                                                 9/3/2019, 4:28 PM
